Citation Nr: 0736444	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  98-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from March to July 1983, 
and from November 1990 to June 1991.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In August 1999, the Board 
denied a claim to reopen the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD), finding 
that new and material evidence had not been received since an 
unappealed September 1995 rating decision.  

In December 2000, this matter was the subject of a Joint 
Motion for Remand by the parties to the United States Court 
of Appeals for Veterans Claims (Court).  The Joint Motion 
vacated, in pertinent part, the August 1999 decision, and 
remanded the case, essentially finding that the Board failed 
to provide adequate reasons and bases for its finding that 
the veteran had not perfected her appeal of the September 
1995 rating decision.  

In April 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2007).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denied appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in October 2003, the 
Board remanded the case to the RO for further development.

In light of the representative's September 2007 brief the 
appellant appears to present a claim to reopen the issue of 
entitlement to service connection for major depression.  That 
claim was previously dismissed by the Court, with the consent 
of the veteran, in December 2000.  See Joint Motion.  This 
new claim, however, is not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on her part.


REMAND

As indicated, this claim was last remanded in October 2003.  
Unfortunately, remand is again necessary.  In this regard, 
the procedural history of the instant claim is addressed in 
the Introduction.  The Board, however, observes that although 
the November 1997 rating decision readjudicated 
("reconsidered" (sic)) the veteran's claim of entitlement 
to service connection for PTSD on the merits, the submission 
of new and material evidence to reopen a previously denied 
claim is a jurisdictional prerequisite to a merits based 
review by the Board.   Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

In a September 1995 rating decision the veteran's claim of 
entitlement to service connection for PTSD was denied.  She 
was notified of this decision by letter dated September 14, 
1995, and she expressed her disagreement in October 1995.  A 
statement of the case (SOC) was subsequently issued in 
December 1995.  To perfect her appeal the appellant needed to 
submit a substantive appeal.

A substantive appeal must be filed within 60 days from the 
date that the RO mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302 (2007).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
SOC and any prior supplemental statements of the case (SSOC) 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the VA in 
reaching the determination or determinations, being appealed.  
To the extent feasible, the argument should be related to 
specific items in the SOC and any prior SSOCs.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (2007).

The December 2000 Joint Motion concluded that the "Board 
never considered [an August 1996 statement submitted by the 
veteran] as a possible substantive appeal."  Review of this 
document, a VA Form 21-4138(JF), dated by the veteran in 
August 1996, and received by VA on September 4, 1996, shows 
that she essentially, though in great detail, provided 
information as to her mental health.  She also described 
stressful in-service events.  What her written statement did 
not do, in the opinion of the Board, is express a desire to 
perfect an appeal to the previously denied PTSD claim by the 
RO in September 1995.  The statement further did not "set 
out specific arguments relating to errors of fact or law made 
by the VA in reaching the determination" being appealed.  38 
C.F.R. § 20.202.  The Board therefore finds that the RO's 
September 1995 rating decision is final as to the denial of 
the veteran's claim for service connection for PTSD.  

As such, to reopen this claim the veteran needs to submit new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  Review of the claim file shows 
that neither the RO's November 1997 rating decision, the 
February 1998 statement of the case (SOC), or later issued 
supplemental SOCs (SSOCs) in August 1998 and June 2007, 
informed the veteran of the applicable laws and regulations 
concerning "new and material" claims.  Rather, the veteran 
was first afforded notice of this regulation as part of the 
Board's August 1999 decision.  In light of the Veterans 
Claims Assistance Act of 2000 (VCAA) this was in error. 

In addition, case law decided since the October 2003 remand 
mandates still further development.  In this regard, in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the 
terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented. 
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish her entitlement to the underlying 
claim for the benefit sought by the claimant.

Finally, in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, Kent holds that the VCAA 
requires, in the context of a claim to reopen, that the RO 
look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  The basis for 
the denial in the prior decision is determined from the face 
of that decision.  Accordingly, further development is 
necessary to comply with the notice provisions of 38 U.S.C.A. 
§ 5108 (West 2002) and 38 C.F.R. § 3.156 (2001) as defined by 
Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice of the standard of review for 
new and material evidence in effect 
prior to August 29, 2001, i.e., 
38 C.F.R. § 3.156 (2001).

2.  Pursuant to Kent, the RO must 
provide the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the specific 
information or specific evidence needed 
to reopen the claim of entitlement to 
service connection for PTSD based on 
new and material evidence in light of 
the September 1995 rating decision.  

3.  The RO should inform the veteran 
and her representative that the current 
record is generally devoid of a current 
diagnosis of PTSD.  The RO should 
invite the claimant and her 
representative to identify the location 
of any pertinent, not previously 
submitted medical records and provide 
VA with the necessary authorizations to 
associate this information with the 
record.  The appellant may, of course, 
offer medical opinion evidence which 
concludes, with supporting reasons and 
bases, that certain independently 
verifiable in-service stressors caused 
her to have PTSD.

4.  Thereafter, if, and only if, new 
and material evidence is submitted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
folder is to be provided to the 
physician for review in conjunction 
with the examination.  All indicated 
tests and studies deemed appropriate by 
the physician should be accomplished 
and all clinical findings should be 
reported in detail.  Thereafter, the 
physician must opine whether it is at 
least as likely as not, i.e., is there 
a 50/50 chance, that PTSD, if 
diagnosed, was incurred in or 
aggravated by military service?  If a 
different psychiatric disorder is 
diagnosed, the examiner must opine 
whether it is at least as likely as not 
that the disorder was incurred in or 
aggravated by military service?  
Finally, if a psychosis is diagnosed, 
the examiner must address whether the 
disorder was compensably disabling 
within a year of her June 1991 
separation from service.  A complete 
rationale explaining the reasons for 
any proffered opinion must be provided.

5.  If the development requested above 
has been completed, the RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
RO is to implement corrective 
procedures at once.

6.  The RO must then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted, the RO must 
issue a supplemental statement of the 
case (SSOC), which should address all 
evidence received in the claims file 
since the June 2007 SSOC, and provide 
the veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

As this claim has been in various states of appellate status 
for a number of years, this claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109(b), 7112 (West 
Supp. 2007).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

